Citation Nr: 1218937	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the diabetic proliferative retinopathy with hemorrhage.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966, and from November 1966 to January 1975.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the diabetic proliferative retinopathy with hemorrhage.  The RO assigned an initial 30 percent disability rating, retroactively effective from July 22, 2005, the date the evidence of record shows that the disability began.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran appealed for a higher initial disability rating.

A subsequent May 2007 rating decision by the VA RO in St. Petersburg, Florida, denied the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for the diabetic proliferative retinopathy with hemorrhage.  The Veteran continued to appeal.

In his March 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, on an "Optional Appeal Hearings" form attached to his VA Form 9, the Veteran stated that he did not want a Board hearing.  Accordingly, the Board sent the Veteran a Hearing Clarification letter in March 2012.  Later that month, the Veteran responded, stating that he did not wish to appeal at a Board hearing.  Thus, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

In a February 2012 statement, the Veteran's representative indicated that the Veteran's service-connected disabilities have hindered or prevented him from finding and obtaining substantially gainful employment.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Increased Rating Claim

The Veteran's last VA examination to assess the current severity of his service-connected diabetic proliferative retinopathy with hemorrhage was in April 2007.  At the April 2007 VA examination, the VA examiner determined that the Veteran's prognosis was poor and his disability would likely worsen.  In an August 2007 statement, the Veteran reported that he was slowly losing his eyesight.  In a March 2012 statement, the Veteran stated that he does not have sight in his right eye.  Therefore, the Board finds that the April 2007 VA examination is inadequate to assess the Veteran's current levels of severity, since this examination is over five years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected diabetic proliferative retinopathy with hemorrhage.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Tampa, Florida, are dated from May 2003.  The most recent outpatient treatment records from the VAMC in Orlando, Florida, are dated from March 2008.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU Claim

The Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  In a February 2012 statement, the Veteran's representative indicated that the Veteran's service-connected disabilities have hindered or prevented him from finding and obtaining substantially gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities (to include his service-connected diabetic proliferative retinopathy with hemorrhage) on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since May 2003 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Orlando, Florida, VAMC since March 2008 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected diabetic proliferative retinopathy with hemorrhage.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 6006, 6070, and 6080.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completing the above actions, provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities (diabetic nephropathy with chronic renal insufficiency, diabetic proliferative retinopathy with hemorrhage, Type II diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers Compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


